Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 9, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142268                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 142268
                                                                    COA: 296455
                                                                    Hillsdale CC: 09-332105-FC
  JAMES WESLEY MCKINNEY,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 26, 2010
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals.
  The defendant’s statement that he would “just as soon wait” until he had an attorney
  before talking to the police, followed immediately by his statement that he was willing to
  discuss the “circumstances,” was not an unequivocal assertion of the right to counsel or a
  statement declaring an intention to remain silent. Davis v United States, 512 US 452,
  457; 114 S Ct 2350; 129 L Ed 2d 362 (1994). We REMAND this case to the Hillsdale
  Circuit Court for further proceedings not inconsistent with this order.

        MARILYN KELLY, J., would deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 9, 2011                       _________________________________________
           p0302                                                               Clerk